Case 21-10732-amc            Doc 27   Filed 07/27/21 Entered 07/27/21 15:46:06           Desc Main
                                      Document     Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             July 27th 2021

To: Brad J. Sadek
                                             In re: Cody W. Ensslin
                                             Bankruptcy No. 21-10732
                                             Adversary No.
                                             Chapter 13

         Re :#19 Application of Compensation

The above pleading was filed in this office on 06/17/2021. Please be advised that the following
document(s) has (have) not been filed as required pursuant to the Federal Rules of Bankruptcy
Procedure and/or the Local Rules of this court:

                    ()     Affidavit
                    ()     Certificate of Service
                    (XX)   Certification of no response
                    ()     Notice pursuant to Rule 9019
                    ()     Notice pursuant to Rule 2002
                    ()     Notice pursuant to Rule 3007.1
                    ()     Proof of Claim number not noted on
                           objection pursuant to Rule 3007.1(a)
                    ()     Proposed Order
                    ()     Stipulation
                    ()     Certification of Default
                    ()     Other

In order for this matter to proceed to disposition, please submit the above noted item(s) to this
office within fourteen (14) days from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                         Timothy B. McGrath
                                         Clerk



                                         By: _Donna Rockeymore
                                            Deputy Clerk

status.frm
(rev. 11/26/2018)
